                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


 EDWARD MOORE,                                    )
                                                  )
                Plaintiff,                        )
                                                  )
 vs.                                              )          Case No. 19-cv-162-SMY
                                                  )
                                                  )
 JACQUELINE LASHBROOK,                            )
 JOHN BALDWIN,                                    )
 and FRANK LAWRENCE,                              )
                                                  )
               Defendants.

                             MEMORANDUM AND ORDER

YANDLE, District Judge:

       Plaintiff Edward Moore, an inmate of the Illinois Department of Corrections (“IDOC”)

who is currently incarcerated at Menard Correctional Center, brings this action for deprivations of

his constitutional rights pursuant to 42 U.S.C. § 1983. Plaintiff alleges that he is being subjected

to unconstitutional conditions of confinement in the North 2 cellhouse in violation of the Eighth

Amendment. He seeks monetary damages and injunctive relief.

       This case is now before the Court for preliminary review of the Complaint pursuant to 28

U.S.C. § 1915A. Under Section 1915A, the Court is required to screen prisoner Complaints to

filter out non-meritorious claims. See 28 U.S.C. § 1915A(a). Any portion of a Complaint that is

legally frivolous, malicious, fails to state a claim upon which relief may be granted, or asks for

money damages from a defendant who by law is immune from such relief must be dismissed. 28

U.S.C. § 1915A(b).




                                                 1
                                           The Complaint

       Plaintiff makes the following allegations in his Complaint (Doc. 1): On March 16, 2018,

Plaintiff was moved to the North 2 cellhouse where he currently resides (Id. at p. 7). Plaintiff

believes this transfer was a form of punishment for complaining and filing grievances about his

cellmates. (Id. at p. 7). He was warned by a correctional officer that he would be transferred to a

new cellhouse if he kept complaining. (Id.). In North 2, inmates are double-celled although the

cell is not big enough for even one person. (Id. at p. 8). The cells have less than 20 square feet of

unencumbered space. (Id. at p. 15). As a result of the limited floor space, Plaintiff is unable to

exercise, which exacerbates his arthritis. (Id. at pp. 8 and 12). Plaintiff remains in his cell for

almost twenty-four hours a day, seven days a week. (Id. at p. 8). He spoke with Warden

Lashbrook, wrote grievances, and wrote Lashbrook a letter asking to be moved to a bigger cell,

but she would not move him. (Id. at pp. 8, 16, and 31). He also wrote a letter to John Baldwin

about the conditions of his cell, but the letter was ignored. (Id. at pp. 12, 33).

       Plaintiff also experienced unconstitutional conditions in the North 2 denying hall.

Randolph Hall (the dining hall) is a dirty and unsanitary environment. (Doc. 1, p. 9). It also serves

as the gym, a personal property storage area, and an open rest room with toilets. (Id.). The hall

has trash on the floor, dirty boxes of personal property, and spider webs. (Id. at pp. 17-18). The

toilets are out in the open. (Id. at p. 18). The trays of food are open on a steam table that is dirty

with old food. (Id.). There are also roaches around the steam table and food. (Id.). When Plaintiff

informed Lashbrook of the conditions in Randolph Hall, she told him she was not in charge of the

area and that he should talk to the food supervisor. (Id.).

       Based on the allegations in the Complaint, the Court finds it convenient to divide the pro

se action into the following two counts:



                                                   2
        Count 1:          Jacqueline Lashbrook, John Baldwin, and Frank Lawrence
                          were deliberately indifferent under the Eighth Amendment to
                          Plaintiff’s conditions of confinement in the North 2 cellhouse.

        Count 2:          Defendants retaliated against Plaintiff for filing grievances, in
                          violation of the First Amendment, by transferring him to the
                          North 2 cellhouse.

The parties and the Court will use these designations in all future pleadings and orders, unless

otherwise directed by a judicial officer of this Court. Any other claim that is mentioned in the

Complaint but not addressed in this Order should be considered dismissed without prejudice

as inadequately pled under the Twombly pleading standard.1

                                                   Discussion

                                                    Count 1

        Plaintiff states a colorable claim against Lashbrook and Baldwin for deliberate indifference

to his conditions of confinement. Rhodes v. Chapman, 452 U.S. 337, 347 (1981); Farmer v.

Brennan, 511 U.S. 825, 834 (1994); Townsend v. Fuchs, 522 F.3d 765, 773 (7th Cir. 2008). Thus,

Count 1 will proceed against Lashbrook and Baldwin.

        However, as to Lawrence, Plaintiff does not allege he was personally involved in the

alleged constitutional violations. Therefore, Plaintiff’s claim for monetary damages against

Lawrence in Count 1 will be DISMISSED without prejudice. However, as Lawrence is the

acting warden at Menard, he will remain in the case in his official capacity only for purposes of

implementing any injunctive relief Plaintiff might obtain in this case.




1
 See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon which
relief can be granted if it does not plead “enough facts to state a claim to relief that is plausible on its face”).
                                                         3
                                              Count 2

        To state a claim for retaliation under the First Amendment, a plaintiff must demonstrate

that (1) he engaged in constitutionally protected speech, (2) he suffered a deprivation likely to

deter protected speech; and (3) his protected speech was a motivating factor in the defendants’

actions. Antoine v. Ramos, 497 F. App’x 631, 634 (7th Cir. 2012). The relevant question is whether

the plaintiff experienced an adverse action that would deter a person of “ordinary firmness” from

engaging in First Amendment activity in the future, and if the First Amendment activity was “at

least a motivating factor” in the defendants' decision to take the retaliatory action. See McKinley

v. Schoenbeck, 731 F. App’x. 511, 515 (7th Cir. 2018) (quoting Surita v. Hyde, 665 F.3d 860, 878-

79 (7th Cir. 2011)); Bridges v. Gilbert, 557 F.3d 541, 551 (7th Cir. 2009).

        Although Plaintiff believes he was moved to North 2 as punishment for complaining and

filing grievances, he fails to make allegations suggesting that any of the named defendants were

responsible for the move or moved him in retaliation. Accordingly, Count 2 will be DISMISSED

without prejudice for failure to state a claim.

                                           Disposition

        IT IS HEREBY ORDERED that Count 1 will proceed against Jacqueline Lashbrook and

John Baldwin but is DISIMSSED without prejudice as to Frank Lawrence (individual capacity)

for failure to state a claim. Frank Lawrence (official capacity only) will remain in the case for

purposes of implementing injunctive relief.

        IT IS FURTHER ORDERED that Count 2 is DISMISSED without prejudice for failure

to state a claim.

        IT IS ORDERED that the Clerk of Court shall prepare for Defendants Jacqueline

Lashbrook, John Baldwin, and Frank Lawrence (official capacity): (1) Form 5 (Notice of a Lawsuit



                                                  4
and Request to Waive Service of a Summons), and (2) Form 6 (Waiver of Service of Summons).

The Clerk is DIRECTED to mail these forms, a copy of the Complaint, and this Memorandum

and Order to each defendant’s place of employment as identified by Plaintiff. If a defendant fails

to sign and return the Waiver of Service of Summons (Form 6) to the Clerk within 30 days from

the date the forms were sent, the Clerk shall take appropriate steps to effect formal service on that

defendant, and the Court will require that defendant to pay the full costs of formal service, to the

extent authorized by the Federal Rules of Civil Procedure.

       IT IS FURTHER ORDERED that, if a defendant can no longer can be found at the work

address provided by Plaintiff, the employer shall furnish the Clerk with defendant’s current work

address, or, if not known, defendant’s last-known address. This information shall be used only for

sending the forms as directed above or for formally effecting service. Any documentation of the

address shall be retained only by the Clerk. Address information shall not be maintained in the

court file or disclosed by the Clerk.

       The Defendants are ORDERED to timely file an appropriate responsive pleading to the

Complaint and shall not waive filing a reply pursuant to 42 U.S.C. Section 1997e(g).

       IT IS FURTHER ORDERED that if judgment is rendered against Plaintiff, and the

judgment includes the payment of costs under Section 1915, Plaintiff will be required to pay the

full amount of the costs, regardless of whether his application to proceed in forma pauperis is

granted. See 28 U.S.C. § 1915(f)(2)(A).

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk

of Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a



                                                 5
delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See Fed. R. Civ. P. 41(b).



       IT IS SO ORDERED.

       DATED: 4/22/2019

                                                       /s/ Staci M. Yandle
                                                       United States District Judge


                                          Notice to Plaintiff

       The Court will take the necessary steps to notify the appropriate defendants of your lawsuit

and serve them with a copy of your complaint. After service has been achieved, the defendants

will enter their appearance and file an Answer to your Complaint. It will likely take at least 60

days from the date of this Order to receive the defendants’ Answer, but it is entirely possible that

it will take 90 days or more. When all the defendants have filed Answers, the Court will enter a

Scheduling Order containing important information on deadlines, discovery, and procedures.

Plaintiff is advised to wait until counsel has appeared for the defendants before filing any motions,

to give the defendants notice and an opportunity to respond to those motions. Motions filed before

defendants’ counsel has filed an appearance will generally be denied as premature. Plaintiff need

not submit any evidence to the Court at this time, unless specifically directed to do so.




                                                  6
